Citation Nr: 1446070	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to a rating in excess of 30 percent for residuals of a fracture of the right knee with traumatic arthritis.  

6.  Entitlement to a rating in excess of 10 percent for partial meniscectomy, left knee.

(The matter of entitlement to attorney's fees is the subject of a concurrently but separately issued Board decision.)


REPRESENTATION

The Veteran represented by:    Charles Romo, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1973 and from November 1974 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and April 2011 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's substantive appeal was ambiguous as to whether he wanted a hearing before the Board.  In July 2012, the Veteran's attorney advised the RO that the Veteran did not want a hearing.  38 C.F.R. 20.704(e).  

The issues of service connection for a right hip disability, service connection for a right ankle disability, an increased rating for the right knee disability, and an increased rating for the left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran was not treated for any left hip disability during service.
 
2.  The Veteran does not currently have a diagnosed left hip disability.
3.  The Veteran was not treated for any left ankle disability during service.
 
4.  The Veteran does not currently have a diagnosed left ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86.

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in January 2010.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in January 2012 and August 2012.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings for the Board the understand the current functioning of the left hip and the left ankle.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis is listed as a disease under § 3.309 as a chronic disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The service treatment records do not contain any complaints, treatment, or diagnosis of the left hip and the left ankle while in service.  The Veteran was discharged after a May 1980 Medical Board finding that the Veteran had medial collateral ligament and anterior cruciate ligament instability of the right knee that prevented him from performing his duties.  He was also diagnosed with diffuse post-traumatic arthritis and chondromalacia of the right knee.  The instability resulted after he suffered a fracture while playing softball in June 1978.  The Medical Board findings do not mention the left hip or ankle. 

In a psychiatric history dated in February 1991, the Veteran reported he had arthritis in the knees, hips, and ankles.  

In January 1996, the Veteran complained of bilateral hip and ankle joint pain.

In April 1996, it was noted the Veteran's hips and ankles had a normal range of motion.  There was one pop of the left hip during testing but that was not repeated on continued testing.  

The Veteran applied for benefits from the Social Security Administration and VA has received their records.  The October 1996 examination for the Social Security Administration did not mention the hips or ankles.  The September 1997 examination for the Social Security Administration mentioned difficulties with both hips due to pain but it appears the hips were not examined or tested in the physical examination.  The ankles were not mentioned in the history or the examination.  The only diagnoses related to the Veteran's knees.  

In January 2002, the Veteran had complaints of bilateral hip pain.   
In June 2009, the Veteran reported pain in the hips bilaterally.  The ankles had full range of motion.

In his November 2009 claim for service connection, the Veteran stated he had arthritis in his hips and ankles.

In January 2010, a pain consult noted the ankles had full range of motion.  There was no mention of the hips.  

In a January 2012 VA examination, stretching the deltoid ligament and the lateral ankle ligament elicited mild discomfort but the VA examiner concluded the Veteran had a normal examination of both ankles.  There was no pain in moving the left ankle.  The Veteran also denied ever having any ankle disability and the examiner determined that there was no functional loss exhibited in the left lower extremity.  He stated he had flat feet and experienced bilateral sharp ankle pain intermittently.  

As to the hips, the examiner initially stated that the Veteran had a left hip strain but the Board finds this to be a written error by the examiner who meant to state a right hip strain as the examiner goes on to discuss a right hip strain and discusses whether a knee disability can cause a unilateral hip strain.  The Veteran also reported sharp pain as a symptom for the right hip and it was painful in range of motion testing.  The Veteran had no complaints of the left hip.  Pain was noted at the end of the adduction and rotation.  

In a second VA examination in August 2012, the Veteran stated he had no pain in the left ankle or hip and he was not making a claim for the left ankle or the left hip.  The Veteran asserted pain and symptoms only in the right ankle and hip that he believes were caused by his right knee disability.  All testing of the left ankle and left hip were normal without any pain.  The examiner concluded there was no subjective or objective evidence of a left ankle or left hip disability.  

The Board finds that Shedden element (1), a current disability, has not been demonstrated. There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed left hip or left ankle disability, such as arthritis.  Thus, the evidence does not establish that the Veteran has been currently diagnosed with a left hip or left ankle disability, or any other condition or diagnosis related to the left hip or left ankle. 

The only condition noted is that the Veteran, at various times, experienced pain.  This symptom has been noted in the record but no VA examiner, VA care provider, or private provider has diagnosed a disability as to the specific cause of the pain symptoms.  A clinical finding or symptom, such as pain, standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to pain has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, fatigue alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the medical evidence does not establish that the Veteran has a current diagnosis for either the left hip or the left ankle in this case, the Board finds that the Veteran is not entitled to service connection for a left hip or left ankle disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . .").

As there is no competent evidence of a current fatigue disability or disorder due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). There is also no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.   See McClain v. Nicholson, 21 Vet. App. 319 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board recognizes that as early as 1991, the Veteran has reported he has hip and ankle arthritis.  As a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  

Although the Veteran is competent to describe symptoms of arthritis, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting a condition, arthritis, that is capable of lay observation.  See Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007) (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, arthritis as a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis of arthritis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays or laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis of arthritis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis of arthritis of the left ankle or left hip and the relationship of a diagnosis or symptom to service or of any symptoms to left hip arthritis or left ankle arthritis is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis of a disability.  

In sum, the Board finds there is no competent evidence that the Veteran has a current disability of the left hip or a current disability of the left ankle and his claims for service connection for a left hip disability and service connection for a left ankle disability must be denied.  

As the preponderance of the evidence is against the claims of service connection for a left hip disability and a left ankle disability, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a left ankle disability is denied.


REMAND

As to the claims for service connection for a right hip disability and service connection for a right ankle disability, the January 2012 and August 2012 VA examinations diagnosed a right hip strain and a right ankle strain.  While the examiners offered opinions as to whether the service connected knee disabilities caused or aggravated the right ankle and right hip disabilities, the examiners did not address whether the disabilities were directly caused by service, including the original injury that resulted in the right knee disability.  

When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  The Board therefore finds the reports inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, an opinion whether any right ankle or right hip disability is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claims for an increased rating for the right knee disability and an increased rating for the left knee disability, the VA examination in October 2009 never addressed whether either disability resulted in knee instability, except to note that the Veteran complained of instability as a symptom.  A separate rating may also be assigned for instability of the knee under Diagnostic Code 5257.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (laxity and loss of motion are separate and distinct disabilities).  Therefore, the Board must remand for a new VA examination with sufficient findings to rate the disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA orthopedic examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a right hip disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

The examiner is asked to determine whether the Veteran has a right ankle disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

The examiner is also asked to determine the level of impairment of the right knee and the left knee.  The examiner is specifically asked to describe:

a).  Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension.  All ranges of motion should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to either of the Veteran's knee disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Furthermore, an opinion must be given as to whether any pain associated with either of the Veteran's knee disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

b).  Any ligament instability, recurrent subluxation, or lateral instability of either knee and, if so, its severity.

A complete rationale for any opinion offered should be provided.

2.  After the development requested is completed, readjudicate the claims for service connection for the right ankle and the right hip and the increased rating claims for the right knee and the left knee.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


